Chief Justice ROVIRA
concurring in part and dissenting in part:
Although I agree that this court may obtain jurisdiction over this case pursuant to C.A.R. 21,1 disagree that the death-penalty statute, as amended in 1988, violates the Colorado Constitution’s cruel-and-unusual-punishments and due-process clauses, art. II, §§ 20 and 25. Accordingly, I concur in part II of the plurality opinion, and dissent to the balance of it.
I
In 1984 the Colorado General Assembly amended subsection 16-11-103(2), 8A C.R.S. (1986), which the plurality refers to as the “pre-1988” statute, and provided for a sentencing scheme that required a capital-sentencing jury to follow “four steps” in arriving at a decision about imposing the death penalty. See People v. Tenneson, 788 P.2d 786, 789 (Colo.1990). The first step required the jury to determine whether the prosecution had proved, beyond a reasonable doubt, the existence of at least a single statutory aggravating factor. See §§ 16-ll-103(2)(a)(I) and -103(6). The second step required the jury, if it found the existence of at least one aggravating factor, to determine whether any mitigating factors existed. See §§ 16-11-103(2)(a)(II) and -103(5). Next the jury was required to determine whether “sufficient mitigating factors exist which outweigh any aggravating factor or factors found to exist.” Section 16-11-103(2)(a)(II). Finally, the jury was required to determine, based on its “considerations in [steps one through three], whether the defendant should be sentenced to death or life imprisonment.” Section 16-11-103(2)(a)(III).
In 1988 the legislature amended section 16-11-103, in part by collapsing the sentencing process into three steps, eliminating step four. Tenneson, 788 P.2d at 789 nn. 2-3; see 1988 Colo.Sess.Laws 675 (codified at § 16-11-103(2), 8A C.R.S. (1990 Supp.)). Under the amended sentencing statute, “the jury shall return a sentence of death” if it finds that at least one statutory aggravating factor has been proven beyond a reasonable doubt, and that mitigating factors do not outweigh any proven statutory aggravating factors. Section 16-11-103(2)(b)(III).
II
The plurality concludes that, because the amended death-penalty statute requires jurors to impose the death penalty when jurors “are convinced that aggravating and mitigating factors are equally balanced,” a death sentence imposed under the statute *850violates the cruel-and-unusual-punishments and due-process clauses of the Colorado Constitution. Plur. op. at 844-845. I disagree that the possibility of equipoise in the jury’s weighing of aggravating and mitigating factors renders the death-penalty statute violative of the state constitution.
A
The keystone of the plurality’s conclusion that the amended death-penalty statute violates the Colorado Constitution is its assertion that death sentences must be imposed with “certainty and reliability,” and that death sentences imposed under the 1988 statute are neither “certain” nor “reliable” because the death sentence would be required in the event that jurors found the aggravating and mitigating factors to be equally balanced:
The result of a decision that the relevant considerations for and against imposition of the death penalty in a particular case are in equipoise is that the jury cannot determine with reliability and certainty that the death sentence is appropriate under the standards established by the legislature. A statute that requires a death penalty to be imposed in such circumstances without the necessity for further deliberations, as does section 16 — 11—103(2)(b)(III), is fundamentally at odds with the requirement that the procedure produce a certain and reliable conclusion that the death sentence should be imposed.
Plur. op. at 844. In my view, the plurality improperly applies the requirement of “reliability” without reference to the death-penalty context from which that requirement arose. The result is an abstract and subjective evaluation of what constitutes “reliability.”
As an initial matter, although the plurality refers to the “certainty and reliability” requirement in death-penalty sentencing, our cases illustrate that in fact “certainty” is only a component of the “reliability” required of the capital sentencing process prescribed by the death-penalty statute.1 Moreover, as shown below, “reliability” is not a distinct end unto itself, but is rather a component of the fundamental constitutional principle that death sentences must not be imposed in an arbitrary and capricious manner. This court first used the phrase “certainty and reliability” in People v. Drake, 748 P.2d 1237, 1254 (Colo.1988), in explaining the holding of People v. Durre, 690 P.2d 165 (Colo.1984). A review of both cases, however, illustrates that “certainty” is merely a part of “reliability.” In Durre, the court stated that, in general, because jury verdicts constitute the ultimate and critical aspect of the fact-finding process in criminal trials, the verdicts must be reliable, and “[t]o insure this reliability, we have required that a criminal jury express its decision in terms that are ‘certain and devoid of ambiguity.’ ” 690 P.2d at 172 (quoting Yeager v. People, 170 Colo. 405, 410, 462 P.2d 487, 489 (1969)). In the context of capital sentencing, relying on federal death-penalty cases, we emphasized “the need for reliability in a capital sentencing hearing.” 690 P.2d at 173. Further, although we began using the phrase “certainty and reliability” in Drake, Drake’s references to Durre and its reliance on United States Supreme Court capital cases, which do not use the phrase “certainty and reliability,”2 demonstrate that Drake *851broke no new ground by coining the phrase; rather, it merely restated the constitutional principle that “[b]y virtue of the qualitative difference between death and any other permissible form of punishment, ‘there is a corresponding difference in the need for reliability in the determination that death is the appropriate punishment in a specific case.’ ” Durre, 690 P.2d at 173 (quoting Zant v. Stephens, 462 U.S. 862, 885, 103 S.Ct. 2733, 2747, 77 L.Ed.2d 235 (1983)).3
In Tenneson, we set forth the analytical framework by which the constitutionality of death-penalty statutes should be judged. We identified two basic constitutional requirements that must undergird a death-penalty statute. “First, the discretion of the sentencer must be ‘suitably directed and limited so as to minimize the risk of wholly arbitrary and capricious action.’ ” Id. (quoting Gregg v. Georgia, 428 U.S. 153, 189, 96 S.Ct. 2909, 2932, 49 L.Ed.2d 859 (1976) (plurality opinion)); accord, e.g., Blystone v. Pennsylvania, 494 U.S. 299, 110 S.Ct. 1078, 1083-84, 108 L.Ed.2d 255 (1990). “Second, in order to achieve constitutional validity, a capital sentencing scheme must allow the sentencing body to consider any relevant mitigating evidence regarding the defendant’s character and background and the circumstances of the offense.” Id. (citing, inter alia, Boyde v. California, 494 U.S. 370, 110 S.Ct. 1190, 1195-96, 108 L.Ed.2d 316 (1990)); accord, e.g., Mills v. Maryland, 486 U.S. 367, 374-75, 108 S.Ct. 1860, 1865-66, 100 L.Ed.2d 384 (1988); see Clemons v. Mississippi, — U.S. -, 110 S.Ct. 1441,1448, 108 L.Ed.2d 725 (1990) (“The primary concern in the Eighth Amendment context has been that the sentencing decision be based on the facts and circumstances of the defendant, his background, and his crime.”).
In death-penalty jurisprudence, the “reliability” required in the capital sentencing process has never been an end in itself; rather it has always referred to some element of the discretion-limiting requirement or, more commonly, the mitigating-evidence requirement. For example, in Penry v. Lynaugh, 492 U.S. 302, 319, 328, 109 S.Ct. 2934, 2947, 2952, 106 L.Ed.2d 256 (1989), the United States Supreme Court stated:
Underlying Lockett [v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978) ] and Eddings [v. Oklahoma, 455 U.S. 104, 102 S.Ct. 869, 71 L.Ed.2d 1 (1982) ] is the principle that punishment should be directly related to the personal culpability of the criminal defendant. If the sen-tencer is to make an individualized assessment of the appropriateness of the death penalty, “evidence about the defen*852dant’s background and character is relevant because of the belief, long held by this society, that defendants who commit criminal acts that are attributable to a disadvantaged background, or to emotional and mental problems, may be less culpable than defendants who have no such excuse.” Moreover, Eddings makes clear that it is not enough simply to allow the defendant to present mitigating evidence to the sentencer. The sentencer must also be able to consider and give effect to that evidence in imposing sentence. Only then can we be sure that the sentencer has treated the defendant as a “uniquely individual human bein[g]” and has made a reliable determination that death is the appropriate sentence.
[[Image here]]
In order to ensure “reliability in the determination that death is the appropriate punishment in a specific case, ” the jury must be able to consider and give effect to any mitigating evidence relevant to a defendant’s background and character or the circumstances of the crime.
(Citations omitted; emphasis supplied.) In Woodson v. North Carolina, 428 U.S. 280, 96 S.Ct. 2978, 49 L.Ed.2d 944 (1976), the Court first articulated the reliability requirement. Concluding that there is a “need for reliability in the determination that death is the appropriate punishment in a specific case,” id. at 305, 96 S.Ct. at 2991, the Court identified as a constitutional defect the North Carolina death-penalty statute’s “failure to allow the particularized consideration of relevant aspects of the character and record of each convicted defendant before the imposition upon him of a sentence of death,” id. at 303, 96 S.Ct. at 2990. In that context, the Court held:
While the prevailing practice of individualizing sentencing determinations generally reflects simply enlightened policy rather than a constitutional imperative, we believe that in capital cases the fundamental respect for humanity underlying the Eighth Amendment requires consideration of the character and record of the individual offender and the circumstances of the particular offense as a constitutionally indispensable part of the process of inflicting the penalty of death.
Id. at 304, 96 S.Ct. at 2991 (citation omitted). See, e.g., Murray v. Giarratano, 492 U.S. 1, 8-10, 109 S.Ct. 2765, 2769-71, 106 L.Ed.2d 1 (1989) (safeguards imposed by eighth amendment in trial stage of capital proceedings, as opposed to appellate stage, such as requirement that jury have option to convict of a lesser offense, and requirement that jury be permitted to consider all of capital defendant’s mitigating character evidence, “are, we think, sufficient to assure the reliability of the process by which the death penalty is imposed,” and thus there is no constitutional right to appointed counsel for capital defendants seeking to collaterally challenge their convictions and sentences); Sumner v. Shuman, 483 U.S. 66, 71-72, 107 S.Ct. 2716, 2719-20, 97 L.Ed.2d 56 (1987) (in previous cases reviewing validity of death-penalty statutes in five states, Court relied to a “significant degree on the unique nature of the death penalty and the heightened reliability demanded by the Eighth Amendment.... The principal opinions in these cases established that in capital cases, it is constitutionally required that the sentencing authority have information sufficient to enable it to consider the character and individual circumstances of the defendant prior to imposition of a death sentence.”) (citations omitted; emphasis in Sumner); Beck v. Alabama, 447 U.S. 625, 638, 100 S.Ct. 2382, 2390, 65 L.Ed.2d 392 (1980) (“To insure that the death penalty is indeed imposed on the basis of ‘reason rather than caprice or emotion,’ we have invalidated procedural rules that tended to diminish the reliability of the sentencing determination.”) (footnote omitted) (quoting Gardner v. Florida, 430 U.S. 349, 358, 97 S.Ct. 1197, 1204, 51 L.Ed.2d 393 (1977) (plurality opinion)).
Our death-penalty cases also illustrate that the requirement of reliability is subsumed within the two general constitutional requirements we identified in Tenneson. Although the three cases in which we have commented on the reliability requirement *853are not directly on point because they concern the constitutional validity of jury instructions and not the validity of a death-penalty statute, their application of the reliability requirement was based on the rationale underlying the discretion-limiting or mitigating-evidence requirements articulated in Tenneson and United States Supreme Court cases. See Tenneson, 788 P.2d at 791-96; Drake, 748 P.2d at 1252-60; Durre, 690 P.2d at 172-75. In Tenne-son, for example, in holding that capital jurors must be convinced beyond a reasonable doubt that mitigating factors do not outweigh proven aggravating factors before a death sentence may be imposed, we stated that the constitutional concern “for the reliability of a jury verdict of death finds expression in United States Supreme Court decisions requiring that a jury’s determination to impose the penalty of death reflect the conviction of each juror, guided by constitutionally sufficient statutory standards.” 788 P.2d at 792 (emphasis supplied).
The plurality’s removal of the reliability requirement from the context of the constitutional standards by which death-penalty statutes are measured permits it to improperly substitute its own subjective notions of whether the amended death-penalty statute provides a “reliable” procedure for the imposition of the death sentence.
B
Because the “reliability” of the capital sentencing process is included within the constitutional standards we identified in Tenneson, the issue before the court is whether the amended death-penalty statute “suitably direct[s] and limit[s] [the sentencer’s discretion] so as to minimize the risk of wholly arbitrary and capricious action,” Tenneson, 788 P.2d at 790, and whether the statute “allow[s] the sentencing body to consider any relevant mitigating evidence regarding the defendant’s character and background and the circumstances of the offense,” id. I believe the statute satisfies both requirements.4
Subsection 16-ll-103(2)(a)(I) requires that the capital jury find that “at least one statutory aggravating factor has been proved beyond a reasonable doubt” — this subsection thus “ ‘genuinely narrow[s] the class of persons eligible for the death penalty and ... reasonably justifies] the imposition of a more severe sentence on the defendant compared to others found guilty of murder.’ ” Tenneson, 788 P.2d at 790 (quoting Lowenfield v. Phelps, 484 U.S. 231, 244, 108 S.Ct. 546, 554, 98 L.Ed.2d 568 (1988) (quoting Zant, 462 U.S. at 877, 103 S.Ct. at 2742)). Subsection 16-11-103(2)(a)(II) requires that the capital jury consider “statutory or other mitigating circumstances” that are supported by the evidence, and thus the jury is permitted to “consider, ‘as a mitigating factor, any aspect of a defendant’s character or record and any of the circumstances of the offense that the defendant proffers as a basis for a sentence less than death,’ ” Blystone, 110 S.Ct. at 1082 (quoting Lockett, 438 U.S. at 604, 98 S.Ct. at 2964 (plurality opinion)) (footnote and emphasis omitted).
Moreover, under subsection 16-11-103(2)(a)(II) the jury is required again to consider the mitigating factors at the weighing stage to determine whether they outweigh the aggravating factors. Only after the jury has determined beyond a reasonable doubt, see Tenneson, 788 P.2d at 792-93, that mitigating factors do not outweigh aggravating factors must the jury then sentence the defendant to death. This death-penalty sentencing scheme does not fall below constitutional standards requiring individualized sentencing: “The re*854quirement of individualized sentencing in capital cases is satisfied by allowing the jury to consider all relevant mitigating evidence.” Blystone, 110 S.Ct. at 1083 (footnote omitted); accord Boyde, 110 S.Ct. at 1196; Walton v. Arizona, — U.S. -, 110 S.Ct. 3047, 3056, 111 L.Ed.2d 511 (1990) (plurality opinion).5
The amended death-penalty statute thus satisfies both the state and federal constitutions.6
C
The addition into Tenneson’s analytical framework of the possibility of equipoise in the weighing process required by subsection 16-11-103(2) cannot reverse the conclusion that the amended death-penalty statute does not violate either the state or federal Constitution.
Our role in reviewing the constitutionality of the death-penalty statute is necessarily limited. See Gregg, 428 U.S. at 174, 96 S.Ct. at 2925 (plurality opinion). In assessing the validity of a punishment selected by a democratically elected legislature, “[w]e may not require the legislature to select the least severe penalty possible so long as the penalty selected is not cruelly inhumane or disproportionate to the crime involved.” Id. at 175, 96 S.Ct. at 2926 (plurality opinion); accord People v. Davis, 794 P.2d 159, 173 (Colo.1990) (“we may not strike down a particular penalty[ ] ‘ “because we deem less severe penalties adequate to serve the ends of penology” ’ ”) (quoting Gregg, 428 U.S. at 182-83, 96 S.Ct. at 2929-30 (plurality opinion) (quoting Furman v. Georgia, 408 U.S. 238, 451, 92 S.Ct. 2726, 2834, 33 L.Ed.2d 346 (1972) (Powell, J., dissenting))), cert, denied, — *855U.S. -, 111 S.Ct. 662, 112 L.Ed.2d 656 (1991). Moreover, “[s]tates are free to structure and shape consideration of mitigating evidence ‘in an effort to achieve a more rational and equitable administration of the death penalty.’ ” Boyde, 110 S.Ct. at 1196 (quoting Franklin v. Lynaugh, 487 U.S. 164, 181, 108 S.Ct. 2320, 2331, 101 L.Ed.2d 155 (1988) (plurality opinion)); accord Blystone, 110 S.Ct. at 1084.
The plurality’s assertion that the state and federal constitutions forbid the imposition of the death penalty when aggravating and mitigating factors are equally balanced presupposes that the jury must always make the final determination that death is the appropriate sentence for a particular defendant. “But there is no such constitutional requirement of unfettered sentencing discretion in the jury.” Boyde, 110 S.Ct. at 1196. Our state constitution does not, any more than the federal Constitution, forbid the legislature from enacting a death-penalty statute requiring the imposition of death upon a jury’s finding that mitigating factors do not outweigh aggravating factors, and the plurality opinion is devoid of any reasoning based on the state constitution that would suggest otherwise. As demonstrated above, the amended death-penalty statute “ ‘genuinely narrow[s] the class of persons eligible for the death penalty[,] reasonably justifpes] the imposition of a more severe sentence on the defendant compared to others found guilty of murder,’ ” and permits the sentencing body to consider all relevant mitigating evidence regarding the defendant’s character, background and circumstances of the offense. Tenneson, 788 P.2d at 790. These characteristics of the amended death-penalty statute adequately ensure the preservation of a capital defendant’s rights under the cruel-and-unusual-punishments and due-process clauses of the state constitution.
Under Colorado’s death-penalty statute, the legislature, as the representative of the citizens of Colorado, has determined that it does not wish to repose in the capital sen-tencer’s discretion the decision whether to impose the death sentence after the capital sentencer has found that mitigating factors do not outweigh aggravating factors. We cannot take lightly the legislature’s decision, because we must “respect ... the ability of [the] legislature to evaluate ... the moral consensus concerning the death penalty and its social utility as a sanction,” Gregg, 428 U.S. at 186-87, 96 S.Ct. at 2931-32 (plurality opinion), and to require the imposition of the death penalty.
D
I take issue with the plurality’s characterization of Tenneson as having some bearing on the constitutional necessity of the pre-1988 death-penalty statute’s fourth step, see § 16-ll-103(2)(a)(III), which was eliminated by the 1988 amendments to the statute. Relying on Tenneson, the plurality concludes that the fourth step “provided essential assurance, absent from the present sentencing scheme, that the requisite moral evaluation of the defendant’s character and crime had been fully performed by each juror.” Plur. op. at 844 n. 8. I believe the plurality misconstrues the Tenneson opinion.
No issue was presented in Tenneson regarding whether the fourth step was a constitutionally necessary part of the death-penalty statute. The issue in Tenne-son and the companion case, People v. Vialpando, 788 P.2d 786 (Colo.1990), was, in relevant part, whether the trial court erred in instructing the jury that in order to sentence the defendants to death the jurors “must find ... that death is the appropriate penalty beyond a reasonable doubt,” 788 P.2d at 788-89. This issue implicated step four, which permitted the jury to decide, based on the considerations in steps one through three, “whether the defendant should be sentenced to death or life imprisonment,” § 16-ll-103(2)(a)(III).
In explaining that the beyond-a-reasonable-doubt standard was “an implicit part” of the jury’s determination in step four that death was the appropriate penalty, this court stated:
We are reinforced in our conclusion by the fact that under Colorado’s statutory scheme the jury would proceed to the *856fourth step in the unlikely event that the jury were convinced beyond a reasonable doubt that any mitigating factors and the proven statutory aggravating factors were exactly in balance. In those circumstances, it would be especially important that the jurors would understand that the fourth step is separate and independent and requires that their ultimate conclusion that death is the appropriate penalty be reached only if they possess the degree of certainty that is communicated by the standard of beyond a reasonable doubt.
788 P.2d at 796 (footnote omitted). Thus, Tenneson merely holds that jurors deliberating during the fourth step of the capital sentencing proceedings must be convinced beyond a reasonable doubt that the defendant should be sentenced to death. Yet, the plurality somehow finds in this holding support for its conclusion that the fourth step “provided essential assurance ... that the requisite moral evaluation of the defendant’s character and crime had been fully performed by each juror.”
I find unconvincing the plurality’s assertion that the fourth step is necessary to ensure that jurors conduct a moral evaluation of the defendant’s character and crime.7 Subsection 16-ll-103(2)(a) (1990 Supp.) provides that the jury may only impose punishment on a defendant “[ajfter hearing all the evidence and arguments of the prosecuting attorney and the defendant.” Subsection 16-ll-103(2)(a)(II) (1990 Supp.) provides that the jury must consider statutory mitigating factors and “any other ... mitigating circumstances supported by the evidence” in its determination of whether mitigating factors outweigh aggravating factors. Moreover, we held in Tenneson that the jury must find beyond a reasonable doubt that mitigating factors do not outweigh aggravating factors. Thus, the death-penalty statute, both before and after the 1988 amendment, ensures that the jury will give due consideration to the defendant’s character and crime.8
I cannot accept the plurality’s implicit assertion that the legislature is not permitted to require the imposition of death upon the jury’s finding that mitigating factors do not outweigh aggravating factors. The plurality hypothesizes that under the amended death-penalty statute a jury can be convinced that aggravating and mitigating factors are equally balanced; the plurality then reasons that the fourth step resolves the equipoise problem it hypothesizes. Assuming that a jury is convinced that aggravating and mitigating factors are equally balanced and assuming that notwithstanding this equipoise the jury can, as Tenneson permits, reach a conclusion beyond a reasonable doubt that death is the appropriate penalty, I see no difference between this procedure and the procedure provided for in the amended death-penalty statute in which the legislature requires the imposition of death when mitigating factors do not outweigh aggravating factors.
I would make the rule to show cause absolute.
ERICKSON and VOLLACK, JJ., join in this dissent only.

. "Certainty” is always required of the sentence imposing death in the sense that jurors must be unanimously convinced beyond a reasonable doubt that the penalty of death is the appropriate sentence. The requirement of “certainty,” however, has only a nominal role in the determination whether a death-penalty statute is constitutional so long as the statute requires the jury to make its vital determinations beyond a reasonable doubt, which imparts the necessary high degree of certainty into the capital sentencing process, and that the jury make these determinations unanimously. Because the 1988 amended death-penalty statute, like the pre-1988 statute, continues to require the beyond-a-reasonable-doubt standard and unanimity in the crucial determinations, no issue arises over the statute’s ability to effect a "certain” result.


. In its death-penalty jurisprudence, the United States Supreme Court refers only to the requirement of "reliability” in death sentences, and makes no reference to the phrase "certainty and reliability." See, e.g., Clemons v. Mississippi, 494 U.S. 738, -, 110 S.Ct. 1441, 1448, 108 L.Ed.2d 725 (1990); Sawyer v. Smith, 492 U.S. -, *851-, 110 S.Ct. 2822, 2828, 2832, 111 L.Ed.2d 193 (1990); Penry v. Lynaugh, 492 U.S. 302, 319, 328, 109 S.Ct. 2934, 2947, 2951, 106 L.Ed.2d 256 (1989); Murray v. Giarratano, 492 U.S. 1, 8-9, 10, 109 S.Ct. 2765, 2769-70, 2770, 106 L.Ed.2d 1 (1989); Johnson v. Mississippi, 486 U.S. 578, 584, 108 S.Ct. 1981, 1985, 100 L.Ed.2d 575 (1988); Sumner v. Shuman, 483 U.S. 66, 72, 107 S.Ct. 2716, 2720, 97 L.Ed.2d 56 (1987); Zant v. Stephens, 462 U.S. 862, 884, 103 S.Ct. 2733, 2746, 77 L.Ed.2d 235 (1983); Beck v. Alabama, 447 U.S. 625, 638, 100 S.Ct. 2382, 2390, 65 L.Ed.2d 392 (1980); Lockett v. Ohio, 438 U.S. 586, 601, 604, 98 S.Ct. 2954, 2963, 2964, 57 L.Ed.2d 973 (1978); Woodson v. North Carolina, 428 U.S. 280, 305, 96 S.Ct. 2978, 2991, 49 L.Ed.2d 944 (1976) (plurality opinion). Although the Court in Mills v. Maryland, 486 U.S. 367, 376, 377, 108 S.Ct. 1860, 1866, 1867, 100 L.Ed.2d 384 (1988), stated that it "has demanded even greater certainty" in death-penalty cases and that it could not in Mills conclude "with any degree of certainty" that the jury did not construe the jury instructions in an unconstitutional manner, the Court did not intend to impose a new requirement in death-penalty cases. Rather, it intended to use the term synonymously with "reliability,” since "reliability” is concerned with the constitutional requirement that a capital jury must be permitted to consider all mitigating evidence, see infra at 851-853, and the only issue in Mills concerned the opportunity for each of the capital-sentencing jurors in Maryland to consider all mitigating factors presented by the defendant even though the jurors might not be able to unanimously agree on which factors had been proven by the defendant, see 486 U.S. at 369-80, 108 S.Ct. at 1863-68.


. Similarly, this court in Tenneson did not change the law requiring reliability when it stated, "Our own decisions also have recognized that ‘the unique severity and irrevocability’ of the death sentence creates an ‘enhanced need for certainty and reliability’ in its application.” 788 P.2d at 792. Indeed, Tenneson's review of applicable Supreme Court case law concerning the “heightened need for sentencing reliability in capital cases,” id. at 791, cited the same cases as in Durre. See id.


. The defendants have challenged the amended death-penalty statute’s “mandatory" feature— which requires the imposition of the death penalty once the jury has determined that mitigating factors do not outweigh aggravating factors — and both parties have argued the issue in their briefs and in oral arguments. I construe the plurality’s silence on this issue as a rejection of this challenge to the statute, based on the United States Supreme Court cases rejecting the same challenge to similar "mandatory” death-penalty statutes. See Blystone v. Pennsylvania, 494 U.S. 299, 110 S.Ct. 1078, 1081-82, 108 L.Ed.2d 255 (1990); Boyde v. California, 494 U.S. 370, 110 S.Ct. 1190, 1196, 108 L.Ed.2d 316 (1990); Walton v. Arizona, — U.S. -, 110 S.Ct. 3047, 3056, 111 L.Ed.2d 511 (1990).


. I consider part IV of the plurality opinion to be dicta, since the plurality opinion addresses only the constitutionality of the death-penalty statute that requires the imposition of death even if jurors find that aggravating and mitigating factors are equally balanced, and since the plurality acknowledges that it “do[es] not believe” the three United States Supreme Court decisions it reviews — Blystone, Boyde, and Walton — "can be fairly read to contain any suggestion that the death penalty can be imposed when the sentencer finds aggravating and mitigating considerations to be equally balanced,” plur. op. at 846 (footnote omitted).


. I find curious the plurality’s sudden eagerness to seemingly abjure the United States Supreme Court death-penalty jurisprudence, while being “persuaded” by some elements of the jurisprudence, plur. op. at 843, and being “attentive" to other elements, plur. op. at 845.
While I have no difficulty with this court’s striking out on its own in certain state constitutional matters, this seems a peculiar time for the court to reject the Supreme Court’s guidance and to work from the comparatively blank slate on which our death-penalty jurisprudence is found. First, as the plurality acknowledges, the federal Constitution’s cruel-and-unusual-punishments and due-process clauses are “essentially the same as those ... found in our state constitution.” Plur. op. at 842. Second, as the plurality also acknowledges, the death-penalty statute that we considered in Tennesoti and that has largely remained intact "reflected legislative efforts to satisfy federal constitutional standards," plur. op. at 843 (emphasis supplied). In this context, it is worth noting that this court’s sudden decision to forgo federal case law in this area of the law deprives our death-penalty jurisprudence of whatever predictability it has had, and makes that much more difficult the legislature’s enactment of a death-penalty statute that must attempt to predict this court’s view of the state and federal constitutions vis-a-vis death-penalty legislation. Third, although the plurality relies heavily on Tenneson to buttress its state constitutional analysis, we stated in People v. Davis, 794 P.2d 159, 170 (Colo.1990), cert. denied, — U.S. -, 111 S.Ct. 662, 112 L.Ed.2d 656 (1991), that this court did not in Tenneson "directly address[ ] the question of capital punishment under the state constitution”; rather we "reviewed the [death-penalty] statute under the standards developed by the United States Supreme Court in Gregg and more recent cases." Finally, the plurality’s decision to “engage in an independent analysis," plur. op. at 842, of the state constitution’s cruel-and-unusual-punishments clause directly conflicts with this court’s approach to that clause last term, when we adopted the United States Supreme Court’s reasoning in Gregg and rejected the capital defendant's per se challenge, based on the cruel-and-unusual-punishments clause, to the death-penalty statute:
Implicit in the Tenneson decision is the assumption that there exists no independent basis under the state constitutional provision forbidding cruel and unusual punishment on which to base a per se challenge to capital punishment.
Further, in other contexts we have not adopted an analysis of our constitutional provision forbidding cruel and unusual punishment which differs from that followed by the United States Supreme Court with respect to the Eighth Amendment.
Davis, 794 P.2d at 170.


. It is worth noting that the United States Supreme Court has never held that such a fourth step is required to ensure the jury's consideration of the defendant’s mitigating evidence. See, e.g., Blystone, 110 S.Ct. 1078; Walton, 110 S.Ct. 3047 (plurality opinion).


. If, as the plurality contends, the fourth step’s indispensable feature is its ability to provide "essential assurance” that the jurors conduct a moral evaluation of the defendant's character and crime, then this court is obligated to save the statute with a limiting construction that would bring it within the constitution's mandates. See, e.g., Parrish v. Lamm, 758 P.2d 1356, 1369 (Colo.1988). The limiting construction would provide that the jurors must, in the third step, give all constitutionally necessary consideration to the defendant's character and crime, and to whatever relevant mitigating evidence the defendant presented.